Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 12/22/2021 in which claims 1-10, 13-17 are pending, claims 1-10 and 16 are currently amended. 

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4, line 2 recites, “include a singular handle comprising extending horizontally” and should be -- “include a singular handle extending horizontally--.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of the handle (claim 4) with a cover unit (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
 Claim 4 recites, “wherein the one or more handles include a singular handle comprising extending horizontally in a second plane elevated from the first plane, and configured to contact the peripheral frame structure at a first side and at a second side, and wherein the first side is disposed opposite the second side.”    While this structure is disclosed in Figure 5, there is no mention of this embodiment in combination with a cover unit. As the handle extends over the peripheral frame, there is no depiction of how it would function with a cover such as shown in the embodiment of Figure 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " support structure " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " support structure " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-10, 13-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al.  (U.S. Publication 2006/0272162), herein referred to as Atwater in view of Swett et al. (U.S. Patent 3,484,035), herein referred to as Swett. and Henry et al. (U.S. Publication 2009/0302042), herein referred to as Henry
In regards to claims 1, 3 and 10, Atwater discloses a food cutting assembly (fig. 13a) comprising: a bowl (container 12) configured to house a food product (10) comprising an inner surface (surface forming cavity for food; e.g. fig. 7), and a recess (cavity; fig. 7); a food cutting device (fig. 23) configured to fit inside of the recess of the bowl and cut the food product (e.g. fig. 20), the food cutting device comprising: a peripheral frame structure (outer cutting members; fig. 23) defining an aperture therein (for lateral cutting blades 50; fig. 23); cutting members (lateral/longitudinal cutting blades 50/60) located within the peripheral frame structure and arranged in a shape across the aperture to define sections between the cutting members (square sections formed by their intersections), wherein the cutting members (50/60) are located co-planar with the peripheral frame (outer walls) in a first plane, and the 5cutting members (50/60) configured to contact the inner surface of the bowl (figs. 19 and 20), when inside 
Atwater does not disclose a cover unit comprising a first side disposed opposite a second side, the second side configured to engage an opening of the bowl to form a closed container.  Attention is further directed to the Swett reference.  Swett is considered analogous art in that Swett is directed to the same task of providing a rectangular container with a recess for holding a food product.  Swett also discloses providing a lid or closure 12 that mates with the container to cover the food product that resides within the container.  It similarly would have been obvious to have adapted the container of Atwater as demonstrated by Swett to have a lid that engages with an opening of the container/bowl top form a closed container to keep the food item fresher and protect it during storage or travel. 
To the extent that it can be argued that the first and second handles of Atwater are not affixed to the peripheral frame, attention is further directed to the Henry baking tray that utilizes crossing dividers to cut food items after baking.  Henry discloses providing the handles rigidly mounted on the outside of the dividers rather than in the center of the dividers.  As Atwater discloses rigidly mounted handles (80) in alternative embodiments and as shown by Henry to provide rigidly mounted handles to the outside of the dividers, to the extent that it can be argued that Atwater does not anticipate the limitations such that the first and second handles of Atwater are not affixed to the 
In regards to claim 7, the modified device of Atwater discloses wherein each member of the cutting members comprises a blade facing in a common direction (down).  
In regards to claim 8, as best understood, the modified device of Atwater discloses wherein an area of the support structure is in a range of approximately 6 inches to approximately 9 inches (if a container is around 9 x 13 or 8 x 8; paragraph [0005], then a (6” x 9” area of the periphery would be a subset of the 9” x 13” area ).    
In regards to claim 9, as best understood the modified device of Atwater discloses wherein an area of the support structure is in a range of approximately 3 inches to approximately 6 inches (if a container is around 9 x 13 or 8 x 8; paragraph [0005], then a (3 x 6” area) area of the periphery would be a subset of the 9” x 13” area ).    
In regards to claim 13, the modified device of Atwater discloses wherein a diameter of the bowl is approximately 11 inches to approximately 14 inches (9 x 13; paragraph [0005]).  
In regards to claim 14, the modified device of Atwater discloses wherein a diameter of the bowl is approximately 8 inches to approximately 11 inches (9 x 13; or 8 x8 ; paragraph [0005]).    
 shape, a substantially circular shape, a crescent shape, a semicircular shape, a rectangular shape, a hexagonal shape, a diagonal shape, a triangular shape, a quadrilateral shape, a pentagonal shape, a hexagonal shape, a heptagonal shape, an octagonal shape, a nonagonal shape, a decagonal shape, a hendecagonal shape, a dodecagonal shape, a tridecagonal shape, a tetradecagonal shape, a pentadecagonal shape, a hexadecagonal shape, a heptadecagonal shape, an octadecagonal shape, an enneadecagonal shape, or an icosagonal shape (rectangular shape).  	
In regards to claim 17, the modified device of Atwater discloses wherein the food product is a cooked food product, and wherein the cooked food product is a cooked pasta (the food product has no bearing on the structural recitations).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al.  (U.S. Publication 2006/0272162), herein referred to as Atwater in view of Swett et al. (U.S. Patent 3,484,035), herein referred to as Swett. and Henry et al. (U.S. Publication 2009/0302042), herein referred to as Henry and in further view of Buchtel  The modified device of Atwater is silent as to the material of the food cutting device and therefore does not disclose that it comprises a material selected from the group consisting of: a plastic material, a metal material, a wood material, a composite material, a glass material, and a resin material, among combinations thereof.   It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al.  (U.S. Publication 2006/0272162), herein referred to as Atwater in view of Swett et al. (U.S. Patent 3,484,035), herein referred to as Swett. and Henry et al. (U.S. Publication 2009/0302042), herein referred to as Henry.  In regards to claim 6, the modified device of Atwater discloses wherein the shape of the cutting members across the aperture is a lattice shape formed by a first portion of the cutting members intersecting with a second portion of the cutting members (50/60), but does not disclose and wherein each section of the sections between the cutting members has an area of approximately 1 inch.   As Atwarter discloses that a tray size of 9” x13” is known, the difference between Atwater and the claimed intention being a change of size of sections, or an increase in the number of cutting blades.  Utilizing the Atawater cutter to cut a food product into smaller pieces would be an obvious change of size, based upon the results effective variable of the desired end food portion size.  It is noted that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art to have adjusted the size of the area between crossed blades by reducing the size of the . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al.  (U.S. Publication 2006/0272162), herein referred to as Atwater in view of Swett et al. (U.S. Patent 3,484,035), herein referred to as Swett. and Henry et al. (U.S. Publication 2009/0302042), herein referred to as Henry and in further view of Barber (U.S. Patent 9,061,793).   In regards to claim 15, the modified device of Atwater discloses the claimed invention except wherein the cover unit further comprises a third handle affixed to the first side, and wherein a depth of the bowl is approximately 2 inches to approximately 5 inches.   Attention is further directed to the Barber reference which discloses a cover for another baked product that mounts to a container.  Barber discloses the use of a handle 140 atop of the cover for easier carrying of the food holder.   It would have been obvious to one having ordinary skill in the art to have modified the Atwater cover to have a handle for easier carrying of the Atwater food cutting assembly. 

Claim 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Atwater et al.  (U.S. Publication 2006/0272162), herein referred to as Atwater in view of Swett et al. (U.S. Patent 3,484,035), herein referred to as Swett. and Buchtel (U.S. Patent 1,364,863).  In regards to claims 1, and 4, as  best understood,  Atwater discloses a food cutting assembly (fig. 13a) comprising: a bowl (container 12) configured to house a food product (10) comprising an inner surface (surface forming 
Atwater does not disclose a cover unit comprising a first side disposed opposite a second side, the second side configured to engage an opening of the bowl to form a closed container.  Attention is further directed to the Swett reference.  Swett is considered analogous art in that Swett is directed to the same task of providing a rectangular container with a recess for holding a food product.  Swett also discloses providing a lid or closure 12 that mates with the container to cover the food product that resides within the container.  It similarly would have been obvious to have adapted the container of Atwater as demonstrated by Swett to have a lid that engages with an 
Atwater also does not disclose wherein the one or more handles include a singular handle extending horizontally in a second plane elevated from the first plane, and configured to contact the peripheral frame structure at a first side and at a second side, and wherein the first side is disposed opposite the second side.  Attention is directed to the Buchtel cutter which discloses crossed metal blades for cutting portions in a food product.  Buchtel discloses utilizing two elevated handles that are attached to a first side and a second side of the peripheral frame. As Atwater discloses rigidly mounted handles (80) in alternative embodiments and as shown by Buchtel to provide rigidly mounted handles to the outside of the periphery, attached to both a first and second side of the of the peripheral frame, it would have been obvious to one having ordinary skill in the art to have utilized an alternative handle structure such as shown by Buchtel that spanned and was rigidly mounted to the sides of the periphery, to secure the handle(s) to the peripheral edge at an alternative known location for the handles that would not affect the operation of the cutting of the food product. 

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724